 1
 2
                                                    U.S. DISTRICT COURT
 3
 4                                                APR I 0 2019
 5
                                                                 ~EPurY
 6
 7
 g                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   [VITED STATES OF AMERICA,                  Case No.: 5~lq - ~~y (''~
12                           Plaintiff,         ORDER OF DETENTION AFTER
                                                HEARING
13                 vs.                             3143(a)]m. P. 32.1(a)(6); 18 U.S.C.
                                                [§
14
     Rn~e1a S~ie R~ d
is                           Defendant.
16
17       The defendant having been arrested in this District pursuant to a warrant issued
18   the United States District Court for the   S~v~1~.rn L~S~. ~~        ~,' A
19    alleged violations) ofthe terms and conditions of his/her [probation][supervised
20   .ease]; and
21       The Court having conducted a detention hearing pursuant to Federal Rule of
22   iminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23       The Court finds that:
24     ( The defendant has not met his/her burden of establishing by clear and
25      convincing evidence that he/she is not likely to flee if released under 18 U.S.C. §
26      3142(b) or (c). This finding is based on ~rev~cx,~l~       ~65c~~a ~r~~~,
27        _~~~eYv►;,:~~r,•   svb5~a~nce o.~wse ~cs~i~S
28
 1
 2
 3        and/or
 4       (v~The defendant has not met his/her burden of establishing by clear and
 5        convincing evidence that he/she is not likely to pose a danger to the safety of any
 6        other person or the community if released under 18 U.S.C. § 3142(b) or (c). This
 7       finding is based on~;ra             ~hs~a~,ce       a~vse
 8
 9'
10
11
12
13       IT THEREFORE IS ORDERED that the defendant be detained pending further
14 'vocation proceedings.
15
16    ~ATED:       ~'
                                              N E. SCOTT
17                                       iJNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                         Page 2 of2
